DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered. Claims 1-7, 9, 11-13, 31-34, 36, 39, and 40, previously allowed on 03/02/2022, are currently under examination and remain allowed in this Office Action.   

Priority
This application, filed on 01/26/2021, is a CON of PCT/US2019/024142 filed on 03/26/2019, which claims benefit of US Provisional Application No. 62/714,346 filed on 08/03/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 365(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/714,346 or PCT/US2019/024142, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 5, 7, 12, and 13 recite “the composition contains less than about 5.0 mass% gallic acid”, “aortic aneurysm is greater than 3 cm in diameter”, “a pH between 2 to 6”, and/or “a pH between 6 and 8”, which are not disclosed or supported by the prior-filed Application No. 62/714,346 or PCT/US2019/024142. Thus, the priority date of claims 5, 7, 12, and 13 is 01/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/14/2022 has been considered.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-7, 9, 11-13, 31-34, 36, 39, and 40, depending from claim 1, are also allowed. 

The examiner’s statement of reasons for allowance was made to the record in the Notice of Allowance mailed on 03/02/2022. The new IDS of 03/14/2022 provides additional references that teach and/or suggest various catheters and balloons, but none of the references teach and/or suggest the active step “the downstream balloon also configured to displace blood from the volume of the aneurysm so that the outer surface of the downstream balloon substantially conforms to the shape of the aneurysm, and to provide counter pressure at the aneurysm”, required by claim 1. The configuration of balloon to displace blood from the volume of the aneurysm and to provide counter pressure at the aneurysm is critical to minimize the damage to the aneurysm and has not been appreciated, and thus one of skilled artisan would not be motivated to perform the active step. Thus, the allowance mailed on 03/02/2022 is maintained here. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9, 11-13, 31-34, 36, 39, and 40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623